Case 2:18-cv-00412-RWS-RSP Document 29 Filed 02/26/19 Page 1 of 2 PageID #: 1200



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

   TRAXCELL TECHNOLOGIES, LLC,                 §
                                               §
         Plaintiff,                            §
                                               §       Case No. 2:18-CV-00412-RWS-RSP
   v.                                          §
                                               §
   NOKIA SOLUTIONS AND                         §
   NETWORKS US LLC ET AL,                      §
                                               §
         Defendants.                           §

                                               ORDER

          Plaintiff is directed to file evidence of service of process on all parties by March

  28, 2019 at 5:00P.M. Counsel for HMD Global OY raised issues regarding misjoinder

  under 35 U.S.C. § 299 and lack of service of process. Counsel for the parties are

  directed to meet and confer on these issues.

         The Court hereby vacates the deadlines from the previous Scheduling

  Conference Order and resets the scheduling conference for Thursday May 2, 2019 at 9:00

  A.M. William P. Ramey, III is directed to appear on behalf of Plaintiff at this scheduling

  conference. The following schedule of deadlines is in effect until further order :

    June 13, 2019                                  Comply with P.R. 3-3 & 3-4 (Invalidity
                                                   Contentions)

    May 23, 2019                                   *File Proposed Protective Order and Comply
                                                   with Paragraphs 1 & 3 of the Discovery Order
                                                   (Initial and Additional Disclosures)


                                                   The Proposed Protective Order shall be filed
                                                   as a separate motion with the caption


                                              1/2
Case 2:18-cv-00412-RWS-RSP Document 29 Filed 02/26/19 Page 2 of 2 PageID #: 1201



                                              indicating whether or not the proposed order is
                                              opposed in any part.

     May 16, 2019                             *File Proposed Docket Control Order and
                                              Proposed Discovery Order
 .

                                              The Proposed Docket Control Order and
                                              Proposed Discovery Order shall be filed as
                                              separate motions with the caption indicating
                                              whether or not the proposed order is opposed
                                              in any part.

     May 9, 2019                              Join Additional Parties

     May 6, 2019                              *File Notice of Mediator

     May 2, 2019, 9:00 A.M.                   Scheduling Conference

     April 18, 2019                           Comply with P.R. 3-1 & 3-2 (Infringement
                                              Contentions)
          SIGNED this 3rd day of January, 2012.
         SIGNED this 26th day of February, 2019.




                                                   ____________________________________
                                                   ROY S. PAYNE
                                                   UNITED STATES MAGISTRATE JUDGE




                                           2/2
